Citation Nr: 1431851	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, which denied the Veteran's claims for service connection for hepatitis C and hypertension.

The September 2008 rating decision also denied service connection for tinnitus.  In a subsequent July 2010 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent evaluation, effective March 27, 2008.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

The Board notes that the Veteran's August 2010 VA Form 9 only perfected an appeal for the issue of entitlement to service connection for hepatitis C.  However, the Veteran's representative submitted a statement, in September 2010, indicating an intent to continue the appeal for the issue of entitlement to service connection for hypertension.  As this statement was filed within 60 days of the issuance of the July 2010 Statement of the Case, identifies the issues to be appealed, and identifies arguments detailed in the notice of disagreement, it serves as a sufficient timely-filed substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202. 20.302(b).  The issue of entitlement to service connection for hypertension is thus in appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Reasons for remand:  To procure outstanding VA treatment records and to notify the Veteran of the unavailability of private treatment records.

The claims file contains treatment records from the Biloxi VA Medical Center (VAMC), including the Pensacola VA Outpatient Clinic (OPC); however, review of these records show them to be incomplete.  A primary care note from June 2004, for follow up for high blood pressure, states that the Veteran had not seen this physician since February 2003.  However, the only prior note from this physician in the claims file is from July 2000.  Additionally, a March 2004 hepatitis C telephone progress note from March 2004, indicates that, "the VA primary care doctor has reviewed this patient's health record and has determined that this patient is at risk for Hepatitis C . . . ."  No related health record is associated with the claims file.

It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  From the evidence noted above, it appears likely that VA treatment records regarding the Veteran's hypertension and hepatitis C remain outstanding.  On remand, the AOJ should contact the Veteran to determine the relevant dates of treatment at VA facilities, and then make as many requests as necessary to obtain the records relevant to the claims on appeal.

Additionally, the Veteran submitted an authorization for the release of information for private treatment records regarding his hypertension from the Escambia Community Clinic.  The RO sent the clinic a letter requesting such records, and received a response that there were no records for the Veteran for that time period at the facility.  Although the RO notified the Veteran of this fact in the September 2008 rating decision on appeal, the RO did not provide the Veteran notice that the Veteran was ultimately responsible for providing this evidence.  On remand, the Veteran should be provided with notice of VA's inability to obtain the records, pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice, compliant with 38 C.F.R. § 3.159(e), that records from Escambia Community Clinic, as identified in the June 2008 release, have not been obtained by VA. 

2.  Ask the Veteran to identify any and all treatment he received privately, or from VA, for hypertension or hepatitis C, and to provide release forms for any private treatment identified.  The Veteran should also provide the approximate dates of such treatment.  

After securing the Veteran's written authorization, obtain any and all private and VA treatment records identified.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate relevant VA records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.


3.  Regardless of whether the Veteran responds to the aforementioned request for dates of treatment at VA facilities, the AOJ should obtain any and all VA treatment records from the Biloxi VAMC and the Pensacola OPC from July 2000 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

4.  After completing the aforementioned directives, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



